In re Earl J. Schmitt, Jr., applying for leave to resign to surrender license to practice law and to have stricken his name from the roll of attorney’s, disbarment on consent.
IT IS ORDERED, ADJUDGED, AND DECREED, That Earl J. Schmitt, Jr., be allowed to surrender his license to practice law; that the name of Earl J. Schmitt, Jr., be stricken from the Rolls of Attorneys thus resulting in the disbarment of Earl J. Schmitt, Jr., on his consent, effective the date of his suspension, January 18, 1977.